IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41155
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

            versus

     JUAN DE LA FUENTE,

                                            Defendant-Appellant.




            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-00-CR-149-1

                           April 19, 2002


Before GARWOOD, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Juan De La Fuente (De La Fuente) appeals his jury conviction

for importation and possession with intent to distribute less than

50 kilograms of marihuana. He argues that the district court erred

in including a deliberate-ignorance instruction in its charge to

the jury.

     In light of De La Fuente’s inconsistent statements, his


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
nerevousness during the search of the vehicle, the testimony from

customs inspectors and De La Fuente’s own testimony at trial, the

district court did not err in instructing the jury on deliberate

ignorance. See United States v. Lara-Velasquez, 919 F.2d 946, 950-

53 (5th Cir. 1990).

       With respect to the complaints on appeal as to the form or

precise wording of the deliberate ignorance charge given, we note

that the only objection at trial was “I only object to Section 8,

second paragraph, Page 5, which is the deliberate ignorance charge.

It was requested by the Government and the evidence doesn’t show

it.”     The     deliberate     ignorance        charge      given     is   exactly   that

provided in the then current, as well as in the present, Fifth

Circuit Pattern Jury Instruction 1.37 (1997 ed. and 2001 ed.), and

has frequently been quoted by this Court with apparent approval

where    we    have    upheld    the   giving         of    a   deliberate     ignorance

instruction against the claim that the evidence did not support it.

See, e.g., United States v. Moreno, 185 F.3d 465, 476 n.6 (5th Cir.

1999); United States v. Lara-Velasquez at 953.                         No case has been

cited    to    us   holding     this   form      or     wording   of    the   deliberate

ignorance instruction to be erroneous.                     We discern no plain error

(if, indeed, error of any kind) in the precise wording or form of

the deliberate ignorance instruction given and further conclude

that    likely      prejudice    has   not       been    shown    in   respect   to    the

presently asserted errors of wording or form in the deliberate


                                             2
ignorance charge as given.   Fed. R. Crim. P. 52(b).

                             AFFIRMED




                                 3